Dismissed; Opinion Filed October 28, 2016.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-01220-CR

                           MELISSA ANN BENJAMIN, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-24070-M

                            MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Myers
       Melissa Anne Benjamin pleaded guilty to assault of a public servant, and the trial court

placed her on deferred adjudication for three years. In August 2016, the State filed a motion to

proceed with an adjudication of guilt, alleging that appellant violated several terms and

conditions of her probation. Appellant entered an open plea of true to the allegations, and on

September 27, 2016, the trial court continued her on probation. Appellant then filed this appeal.

For the reasons that follow, we conclude we have no jurisdiction over the appeal.

       As a general rule, an appellate court may consider appeals by criminal defendants only

after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.–Dallas 1998, no pet.). With

regard to deferred adjudication, the Texas Legislature has authorized appeal of only two types of

orders: (1) an order granting deferred adjudication, and (2) an order imposing punishment
pursuant to an adjudication of guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App.

2006). Orders modifying the terms or conditions of deferred adjudication are not in themselves

appealable. Id. Here, there is no judgment of conviction. Rather, the trial court continued

appellant on probation. Under these circumstances, we conclude we do not have jurisdiction.

See id

         We dismiss this appeal for lack of jurisdiction.




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
161220F.U05




                                                 –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MELISSA ANN BENJAMIN, Appellant                    On Appeal from the 194th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-01220-CR        V.                       Trial Court Cause No. F13-24070-M.
                                                   Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                       Lang and Evans participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 28th day of October, 2016.




                                             –3–